DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 05/06/2022.
Claims1, 13 and 14 have been amended. Claim 6 has been newly canceled and no claims have been newly added.

Claims 1, 13-14 and 16-17 are currently pending.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/04/2020.
Claims 1, and 13-14 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al (US 2012/0308585-previously cited) in view of Cooper et al (US 2014/0349402-previously cited).
Regarding claims 1, 13-14, Lombardo teach a method of cell therapy by administering a cell composition comprising stem cells, T cells and/or fibroblasts for repair of damaged tissue or for treatment of an immune disorder (page 2 para 15-20). The stem cells are preferably MSCs, and can be bone marrow-derived (page 4 para 39, page 5 para 55, para 58-59). The MSCs are negative for CD34 (page 7 para 79) and the T cells are positive for CD4 (page 5 para 57). The MSCs and T cells may be either allogeneic or autologous (page 5 para 60).
The specific combination of features claimed is disclosed within the broad genera of cell types, MSC sources and cell origin taught by Lombardo, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of cell types, MSC sources and cell origin from within the disclosure of Lombardo to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
Lombardo do not specifically include wherein the CD4+ T cells are CAR T cells.
Cooper teach the use of T cells engineered to express an antigen-specific chimeric antigen receptor (CAR) for the treatment of immune disorders (page 1 para 8). In certain embodiments they provide off-the-shelf universal CAR+ T cells from allogeneic healthy donors that can be administered to any patient without causing GVHD and in some embodiments the cells are autologous (page 1 para 10).
One of ordinary skill in the art would have been motivated to use the CAR T cells of Cooper in the method of Lombardo combined with the MSCs because Cooper teach that these T cells are beneficial for the treatment of immune disorders and Lombardo is also teaching the treatment of immune disorders with cell compositions containing MSCs and T cells. One of ordinary skill in the art would have had a reasonable expectation of success because Cooper indicate that these cells can be provided off-the-shelf to any patient without causing GVHD.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 2144.06).
Therefore the combined teachings of Lombardo et al and Cooper et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.
Applicant argues that Lombardo does not disclose the claimed method of supporting T cell proliferation and activation because they do not recite all the limitations and do not disclose or suggest the specific combination of MSCs and T cells recited in the present claims.
This is not found persuasive. Lombardo describes a method of administering cells to a subject in needed of cell therapy. Lombardo teach administering a cell composition comprising stem cells, T cells and/or fibroblasts for repair of damaged tissue or for treatment of an immune disorder (page 2 para 15-20). The stem cells are preferably MSCs, and can be bone marrow-derived (page 4 para 39, page 5 para 55, para 58-59). The MSCs are negative for CD34 (page 7 para 79) and the T cells are positive for CD4 (page 5 para 57). The MSCs and T cells may be either allogeneic or autologous (page 5 para 60). Since Lombardo indicate that the claimed cell types are desired and beneficial in their method of administration, such a combination is deemed to be obvious baring evidence to the contrary.
Applicant argues that the combination of MSCs and Tregs is supposed to treat tissue damage or modulate immune disorders in Lombardo and that this is distinct from treating a tumor disease. Applicant asserts that the purposes of Lombardo, Cooper and amended claim 1 are distinct.
This is not found persuasive because the claimed method does not recite the limitation of treating a tumor disease.
Applicant argues that a skilled person in the art seeking improved cell therapy for tumor disease would see no basis from Cooper in employing the MSCs according to the presently claimed methods. Applicant asserts that there are no teachings in Cooper that establish a reasonable connection to Lombardo which deals with a completely distinct medical field.
This is not found persuasive. One of ordinary skill in the art would have been motivated to use the CAR T cells of Cooper in the method of Lombardo combined with the MSCs because Cooper teach that these T cells are beneficial for the treatment of immune disorders and Lombardo is also teaching the treatment of immune disorders with cell compositions containing MSCs and T cells. One of ordinary skill in the art would have had a reasonable expectation of success because Cooper indicate that these cells can be provided off-the-shelf to any patient without causing GVHD.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632